                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                           Case No. 20-mj-2041DPR

 ANTHONY G. MAGGARD,

                               Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, hereby moves the Court to order a pretrial detention hearing pursuant to 18 U.S.C.

§ 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant’s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that the defendant committed the offense of felon
               in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2);

       2.      The defendant poses a risk to the safety of others in the community; and

       3.      The defendant poses a risk to flee.

                               SUPPORTING SUGGESTIONS

       Title 18, United States Code, Section 3142(f)(1)(E) provides that a hearing must be held

by the appropriate judicial officer to determine whether any condition or combination of conditions

will reasonably assure the defendant’s appearance and the safety of any other person in the

community if the attorney for the government moves for such a hearing and if the case involves




            Case 6:20-mj-02041-DPR Document 9 Filed 08/22/20 Page 1 of 3
any felony that involves the possession or use of a firearm. In this case, the defendant is charged

with being a felon in possession of a firearm.

       Title 18, United States Code, Section 3142(g) lists the factors this Court should consider

in determining whether it can fashion conditions which will reasonably assure the appearance of

the defendant as required and the safety of the community. These factors include: (1) the nature

and circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3)

the history and characteristics of the defendant, including his criminal history; and (4) the nature

and seriousness of the danger to the community that would be posed by the defendant’s release.

18 U.S.C. § 3142(g).

       To support the Government’s contention that the defendant is a flight risk and a danger to

the safety of the community, the Government offers that:

       1. On or about July 25, 2020, the defendant resisted arrest, attempted to run from law
          enforcement, and continuously reached for the front of his waistband where officers
          later recovered a loaded firearm. Officers also recovered a loaded magazine and a small
          bag of methamphetamine from the defendant’s person.

       2. Defendant has a criminal history which includes felony convictions for accessory to
          assault-2nd degree; armed criminal action; possession of a controlled substance;
          theft/attempt theft of anhydrous ammonia or liquid nitrogen; possession of anhydrous
          ammonia in a non-approved container; tampering with a motor vehicle-1st degree;
          theft/stealing; property damage-1st degree; property damage-1st degree; fraudulent use
          of credit/debit service; and assault-2nd degree.

       3. Defendant has a history of poor adjustment to supervision and was on parole with the
          State of Missouri at the time of the instant offense.




                                                 2

          Case 6:20-mj-02041-DPR Document 9 Filed 08/22/20 Page 2 of 3
       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                         Respectfully submitted,

                                                         TIMOTHY A. GARRISON
                                                         United States Attorney

                                                By       /s/ Jessica R. Sarff
                                                         Jessica R. Sarff
                                                         Missouri Bar No. 69322
                                                         Assistant United States Attorney
                                                         901 St. Louis Street, Suite 500
                                                         Springfield, Missouri 65806-2511


                                         Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on April 22,
2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                                /s/ Jessica R. Sarff
                                                Jessica R. Sarff
                                                Assistant United States Attorney




                                                     3

          Case 6:20-mj-02041-DPR Document 9 Filed 08/22/20 Page 3 of 3
